UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENARD EDWARD CARRINGTON, a/k/a Bird,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:09-cr-00160-JRS-1; 3:11-cv-00670-JRS)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Denard Edward Carrington, Appellant Pro Se. Angela Mastandrea-
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Denard Edward Carrington seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and granting in part and denying in part his subsequent

Fed. R. Civ. P. 59(e) motion to alter or amend judgment.                                     The

orders are       not     appealable       unless      a   circuit      justice    or     judge

issues     a     certificate         of    appealability.               See      28     U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent       “a    substantial       showing          of    the   denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El     v.   Cockrell,        537 U.S. 322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that     Carrington           has    not       made       the        requisite        showing.

Accordingly, we deny Carrington’s motion for a certificate of

appealability and dismiss the appeal.                           We dispense with oral

                                               2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3